DETAILED ACTION
This is an Office action based on application number 15/990,153 filed 25 May 2018, which is a continuation of application number 15/527,232 (Abandoned), which is a national stage entry of PCT/JP2016/061795 filed 12 April 2016, which claims priority to JP 2015-084094, filed 16 April 2015. Claims 1, 3, 6-7, 10-11, 15-17, and 19-22 are pending. Claims 2, 4-5, 8-9, 12-14, 18, and 23 are canceled.
Amendments to the claims, filed 23 February 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2021 has been entered.

Withdrawn Rejections
The 35 U.S.C. §103 rejections, made of record in the Office action mailed 20 November 2020, are withdrawn due to Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-7, 10-11, 15-17, 19-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites a thermosetting resin having a particular structure, as reproduced below:

    PNG
    media_image1.png
    105
    697
    media_image1.png
    Greyscale

	As seen, the structure is partially illegible; therefore, the scope of the claim is unclear.
	For the purpose of prosecution, the structure is interpreted to be the same as that in the Specification at page 9, reproduced below:

    PNG
    media_image2.png
    101
    650
    media_image2.png
    Greyscale


Claims 3, 6-7, 10-11, 15-17, and 19-21 do not remedy the deficiency of parent claim 1 and are rejected under the same rationale.

Claim 22 recites a thermosetting resin having a particular structure, as reproduced below:

    PNG
    media_image1.png
    105
    697
    media_image1.png
    Greyscale

	As seen, the structure is partially illegible; therefore, the scope of the claim is unclear.
	For the purpose of prosecution, the structure is interpreted to be the same as that in the Specification at page 9, reproduced below:

    PNG
    media_image2.png
    101
    650
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3, 6-7, 10-11, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizori et al. (US Patent Application Publication No. US 2004/0225059 A1) (Mizori 059) in view of Mahara et al. (JP 2013-152867 A with citations taken from the machine translation provided by Applicant) (Mahara) and Vuorela (US Patent Application Publication No. US 2003/0215056 A1) (Vuorela).

Regarding instant claims 1, 3, 10, 16-17, and 19-20, Mizori 059 discloses thermosetting adhesive compositions containing an imide-extended bismaleimide resin (page 1, paragraph [0002]). Mizori 059 further discloses that said thermosetting adhesive is used as a die-attach paste and further comprises a conductive filler selected from silver, nickel, copper, aluminum, and gold (page 3, paragraphs [0023-0024]), wherein said copper and nickel fillers are construed to read on the claimed first metal particles containing copper or nickel. Mizori 059 further discloses the adhesive composition comprises 0 to about 90 wt% of a conductive filler (page 3, paragraph [0023]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	At page 2, paragraphs [0013-0014], Mizori 059 further discloses that the imide-extended bismaleimide monomer has the structure (I):

    PNG
    media_image3.png
    128
    704
    media_image3.png
    Greyscale

wherein the C36H72 moiety is derived from the hydrogenated dimer diamine Versamine 552 (Cognis), and can be represented by the following structure:

    PNG
    media_image4.png
    377
    383
    media_image4.png
    Greyscale

	Mizori 059 does not explicitly disclose the specific compound having Lewis acidity or thermal acid generator. Mizori 059, further, does not explicitly disclose the specific second metal particles.
	However, Mahara discloses an anisotropic conductive material comprising metallic conductive particles and a binder resin (PROBLEM TO BE SOLVED), wherein the binder resin contains a curable compound selected from a thermosetting resin (paragraph [0080]).
	Mahara further discloses the anisotropic conductive material contains a thermal cation generator that releases inorganic acid ions upon heating (paragraph [0105]) (i.e., a thermal acid generator). Mahara further teaches that the component that releases inorganic acid ions by heating is a compound having PF6 as an anion moiety (paragraph [0107]) (i.e., a hexafluorophosphate anion). Further, Mahara discloses the thermal 

    PNG
    media_image5.png
    75
    214
    media_image5.png
    Greyscale

	The thermal cation generator comprising a PF6 anion moiety and the aryl sulfonium cation is construed to meet the requisite salt. While Mahara does not explicitly disclose the PF6 anion is the same as a salt of a protonic acid with a pKa value of -0.4 or lower, Mahara encompasses and embodiment comprising the PF6 anion that is substantially identical to the hexafluorophosphate anion recited by the claims, and one of ordinary skill in the art would expect the PF6 anion of Mahara and the hexafluorophosphate anion of the prior art to have the same properties (e.g., a pKa value of -0.4 or lower). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Mahara further discloses the anisotropic conductive material comprises an amount of thermal cation generating agent of 0.01 to 20 parts by weight based on the curable compound, wherein the amount of the thermal cation generating agent is optimized for the intended purpose of its addition (paragraph [0129]); however, “in the prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Mahara teaches that said thermal cation generator releases an inorganic acid ion upon heating, wherein said inorganic acid ion removes oxide films on the outer surface of conductive particles; therefore, the use of thermal cation generators contributes to the improvement of conduction reliability (paragraph [0106]).
	Additionally, Vuorela discloses conductive adhesive bonded semiconductor substrates (Title). Vuorela further discloses that said conductive adhesives are electronically conductive and comprise thermosetting polymer resins with suspended conductive filler particles (page 2, paragraph [0048]). Vuorela teaches that said conductive filler particles include nickel (Ni) or silver (Ag) particles (page 3, paragraph [0050]), and may also include traditional solder materials including tin-bismuth (SnBi) (page 3, paragraph [0052]). Vuorela further teaches that adhesives including solder particles form solder joints onto the substrate on which the substrate is applied, and the metallurgical nature of these joints mean that any relaxation of the adhesive matrix should not affect the electrical continuity of these joints; furthermore, said solder joints are formed even when the melting point of the other filer metal is not reached (page 3, paragraph [0053]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art references before him or her, to include the thermal cation generator of Mahara and the electrically conductive SnBi solder particles of Vuorela into the adhesive composition of Mizori 059. The motivation for including the thermal cation generator would have been improve 
	The prior art combination is silent the limitation that the Cu, Ni, or Ag contained in the first metal particles and the Sn or Sn alloy contained in the second metal particles form an intermetallic compound in the electrically conductive adhesive. However, the prior art combination encompasses an embodiment that is substantially identical to that of the claims. Furthermore, the composition of the claims is utilized for the same intended purpose as that of the claims (i.e., an electrically conductive adhesive film). Therefore, it is the Examiner’s position that prior art combination encompasses an embodiment wherein an intermetallic compound is formed from the first metal particles and second metal particles during the regular, intended use of the disclose adhesive in the same way as the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).


Regarding instant claim 6, the prior art combination encompasses an embodiment comprising the thermal cation generator of a PF6 anion moiety and an aryl sulfonium cation of Mahara that is construed to be identical to the thermal acid generator selected from an aryl sulfonium hexafluorophosphate encompassed by the claims; therefore, one of ordinary skill in the art would expect the compounds encompassed by the prior art and that of the claims to have the same properties (e.g., the claimed boiling point or sublimation point of 200ºC or higher under normal pressure). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Regarding instant claim 7, the prior art combination does not disclose a requisite amount of lead, mercury, antimony, and arsenic necessary for the disclosed 

Regarding instant claim 11, the prior art combination is construed to encompass an embodiment that is substantially identical to the composition of claim 1, and one of ordinary skill in the art would expect the embodiment encompassed by the prior art and that of the claims to have the same properties, i.e., the same endothermic properties. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mizori 059 in view of Mahara and Vuorela as applied to claim 20 above, and further in view of Kimura et al. (US Patent Application Publication No. US 2007/0225458 A1) (Kimura).

Regarding instant claim 21, Mizori 059 in view of Mahara and Vuorela discloses the electrically conductive adhesive as cited in the prior art rejection above. Specifically, Mahara discloses a thermal acid generator having PF6 as an anion moiety and an aryl sulfonium as a cation moiety, as cited above.
	The prior art combination does not disclose the specific aryl sulfonium polyfluoroalkyl phosphate of the claim.
	However, Kimura discloses that onium salts are known in the art to produce acids by heat (page 1, paragraph [0003]) (i.e., thermal acid generators). Kimura further discloses that said onium salts known in the art contain PF6- as anions; however, Kimura explains that it is also known in the art that onium salts comprising PF6- anions are often required in large quantities to exhibit properties of their intended use, and that such quantities lead to the loss of physical properties of the cured material due to the large residual amounts, solvents used as necessary to dissolve said large amounts, and easy corrosion of substrates due to the large amounts of the byproducts that occur from the decomposition of said onium salts comprising PF6- anions (page 1, paragraph [0004]).
	Kimura discloses that salts of an onium and a phosphate anion having a specific fluoroalkyl group are excellent replacements for onium salts comprising PF6- anions (page 1, paragraph [0010]). Kimura dislcoses that said phosphate anion is a fluorinated alkyl fluorophosphates anion (page 2, paragraph [0013]), and the onium is sulfonium (page 6, paragraph [0033]).
	Kimura teaches that the salts of an onium and a phosphate anion having a specific fluoroalkyl group do not contain elements with toxicity problems, excel on the 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the thermal acid generator salts of an onium and a phosphate anion having a specific fluoroalkyl group of Kimura in the adhesive composition of Mizori 059 in view of Mahara and Vuorela. The motivation for doing so would have been that the salts of an onium and a phosphate anion having a specific fluoroalkyl group have numerous benefits over those onium salts comprising PF6- anions.
	Therefore, it would have been obvious to combine Kimura with Mizori 059 in view of Mahara and Vuorela to obtain the invention as specified by the instant claims.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Akada et al. (US Patent No. 5,304,418) (Akada) in view of Mizori 059 in view of Mahara and Vuorela.

Regarding instant claim 15, Akada discloses a dicing-die bonding film (Title) comprising a pressure-sensitive adhesive layer <2> bonded to an adhesive layer <3> (FIG. 1; col. 2, lines 47-53). Akada further discloses the adhesive layer <3> includes electrically conductive substances (e.g., fine particles of copper or silver) and a thermosetting resin (col. 4, lines 32-47). Akada teaches that adhesive layer <3> is meant to remain on a semiconductor wafer after dicing in order to adhere the semiconductor wafer to a frame or base board (col. 4, lines 67-68 to col. 5, lines 1-13).

	However, Mizori 059 in view of Mahara and Vuorela discloses a conductive adhesive as cited in the rejection of claim 1, above.
	Mizori 059 further discloses that the conductive adhesive is used to permanently adhere a microelectronic device to a substrate, wherein the microelectronic device includes copper lead frames, silicon dice, gallium arsenide dice, germanium dice, and the like (page 4, paragraph [0035]). Mizori 059 teaches that the disclosed compositions have reduced brittleness and increased toughness without reduced thermal stability (page 1, paragraph [0007]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to replace the adhesive layer <3> of Akada with the conductive adhesive composition of Mizori 059 in view of Mahara and Vuorela. The motivation for doing so would have been that the adhesive composition of Mizori has reduced brittleness and increased toughness without reduced thermal stability.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Mizori 059 in view of Mahara, Vuorela, and Kimura.

Regarding instant claim 22, Mizori 059 discloses thermosetting adhesive compositions containing an imide-extended bismaleimide resin (page 1, paragraph [0002]). Mizori 059 further discloses that said thermosetting adhesive is used as a die-attach paste and further comprises a conductive filler selected from silver, nickel, prima facie case of obviousness exists.”  See MPEP § 2144.05.
	At page 2, paragraphs [0013-0014], Mizori 059 further discloses that the imide-extended bismaleimide monomer has the structure (I):

    PNG
    media_image3.png
    128
    704
    media_image3.png
    Greyscale

wherein the C36H72 moiety is derived from the hydrogenated dimer diamine Versamine 552 (Cognis), and can be represented by the following structure:

    PNG
    media_image4.png
    377
    383
    media_image4.png
    Greyscale

	Mizori 059 does not explicitly disclose the specific compound having Lewis acidity or thermal acid generator. Mizori 059, further, does not explicitly disclose the specific second metal particles.
	However, Mahara discloses an anisotropic conductive material comprising metallic conductive particles and a binder resin (PROBLEM TO BE SOLVED), wherein the binder resin contains a curable compound selected from a thermosetting resin (paragraph [0080]).
	Mahara further discloses the anisotropic conductive material contains a thermal cation generator that releases inorganic acid ions upon heating (paragraph [0105]) (i.e., a thermal acid generator). Mahara further teaches that the component that releases inorganic acid ions by heating is a compound having PF6 as an anion moiety (paragraph [0107]) (i.e., a hexafluorophosphate anion). Further, Mahara discloses the thermal 

    PNG
    media_image5.png
    75
    214
    media_image5.png
    Greyscale

	Mahara further discloses the anisotropic conductive material comprises an amount of thermal cation generating agent of 0.01 to 20 parts by weight based on the curable compound, wherein the amount of the thermal cation generating agent is optimized for the intended purpose of its addition (paragraph [0129]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Mahara teaches that said thermal cation generator releases an inorganic acid ion upon heating, wherein said inorganic acid ion removes oxide films on the outer surface of conductive particles; therefore, the use of thermal cation generators contributes to the improvement of conduction reliability (paragraph [0106]).
	Kimura discloses that onium salts are known in the art to produce acids by heat (page 1, paragraph [0003]) (i.e., thermal acid generators). Kimura further discloses that said onium salts known in the art contain PF6- as anions; however, Kimura explains that it is also known in the art that onium salts comprising PF6- anions are often required in large quantities to exhibit properties of their intended use, and that such quantities lead to the loss of physical properties of the cured material due to the large residual amounts, solvents used as necessary to dissolve said large amounts, and easy corrosion of substrates due to the large amounts of the byproducts that occur from the decomposition of said onium salts comprising PF6- anions (page 1, paragraph [0004]).
6- anions (page 1, paragraph [0010]). Kimura dislcoses that said phosphate anion is a fluorinated alkyl fluorophosphates anion (page 2, paragraph [0013]), and the onium is sulfonium (page 6, paragraph [0033]).
	Kimura teaches that the salts of an onium and a phosphate anion having a specific fluoroalkyl group do not contain elements with toxicity problems, excel on the points of safety and anti-contamination, have excellent solubility, and have satisfactory storage stability (page 2, paragraph [0014]).
	Vuorela discloses conductive adhesive bonded semiconductor substrates (Title). Vuorela further discloses that said conductive adhesives are electronically conductive and comprise thermosetting polymer resins with suspended conductive filler particles (page 2, paragraph [0048]). Vuorela teaches that said conductive filler particles include nickel (Ni) or silver (Ag) particles (page 3, paragraph [0050]), and may also include traditional solder materials including tin-bismuth (SnBi) (page 3, paragraph [0052]). Vuorela further teaches that adhesives including solder particles form solder joints onto the substrate on which the substrate is applied, and the metallurgical nature of these joints mean that any relaxation of the adhesive matrix should not affect the electrical continuity of these joints; furthermore, said solder joints are formed even when the melting point of the other filer metal is not reached (page 3, paragraph [0053]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art references before him or her, to include the thermal cation generator of Mahara and the electrically conductive 6- anions.
	The prior art combination is silent the limitation that the Cu contained in the first metal particles and the SnBi alloy contained in the second metal particles form an intermetallic compound in the electrically conductive adhesive. However, the prior art combination encompasses an embodiment that is substantially identical to that of the claims. Furthermore, the composition of the claims is utilized for the same intended purpose as that of the claims (i.e., an electrically conductive adhesive film). Therefore, it is the Examiner’s position that prior art combination encompasses an embodiment wherein an intermetallic compound is formed from the first metal particles and second metal particles during the regular, intended use of the disclose adhesive in the same way as the claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP §2112.01(I).
	Furthermore, the prior art combination does not disclose that antimony and arsenic are necessary components in each of the first and second metal particles. Therefore, the prior art encompasses an embodiment wherein the first metal particles and second metal particles contain less than 0.1 wt% of antimony and arsenic in total.
	Therefore, it would have been obvious to combine Mahara, Kimura, and Vuorela with Mizori 059 to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the 35 U.S.C. §103 rejections of record, the previous grounds of rejection are withdrawn and replaced by new grounds of rejection necessitated by Applicant’s amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Scott R. Walshon/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        



/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        2/25/2021